Per Curiam.
The motion to dismiss the appeal in this action is granted, with $10 costs, unless the appellant by or before 6 o’clock p. m. of the 7th day of May, 1892, print and serve upon the respondent’s attorney all of the exhibits required bv the case as filed, in full, with proper distinctions as to the color of the check-marks upon the same, and also the referee’s opinion, and in every other respect make the case conform to the said case as settled now on file this court; and, if this direction is complied with, then, and then only, will the case be set down for argument on the 12th inst.